DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to the Application filed on August 16, 2020 in which claims 1-15 have been presented for examination.

Status of Claims
	Claims 1-15 are pending in which claims 1 and 12 are presented in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,779,581. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, the difference between the patented claims 1-19 and the instant claims 1-15 are minor and obvious from each other.  The instant claims 1-15 are a broader version of the patented claims 1-19 (i.e. the instant claims do not include the limitations “a strap adjustment member integrated with said strap, said strap adjustment member enabling adjustment of a length of the strap” (patented claim 1).  Therefore, the patented claims 1-19 would read on the instant claims 1-15.  Furthermore, in the instant claims 1-15, the claimed limitations can be found in the patented claims 1-19.  Any infringement over the patented claims 1-19 would also infringe over the instant claims 1-15.  Hence, the instant claims do not differ in scope of the patented claims 1-19.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-6, 8, 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang (US PG Pub 2003/0209034).
	Regarding Claim 1, Huang discloses of a detachable bra strap assembly for apparel comprising fabric (via Figures 2-3 & 5) comprising: 
	a strap (via Figure 5, note that two of “1” are attached together, [0021]) having a first end and a second end (see Figure 5, note each end of "1" @ 11 attached to each 502, reference Figures 2-3);
	a pair of strap attachment members (via 3, see Figure 5, reference Figures 2-3) secured to each strap (via Figure 5, note that two of “1” are attached together, [0021]), each strap attachment member (via 3, see Figure 5, reference Figures 2-3) further including
	a strap attachment member body (via 3) in the form of a solid planar plate (see Figures 2-3) having, on opposite faces thereof an exposed surface and an attachment surface (note opposite sides of 3, see Figures 2-3), said solid planar plate (see Figures 2-3) having a first strap attachment aperture (note triangular slot of 3, reference Figures 2-3) completely bounded by a perimeter edge (note perimeter edge of 3 surrounding triangular slot, reference Figures 2-3) and a second strap attachment member (via slot of 32) bounded by a partial portion of the perimeter edge (note closed perimeter of 3 @ slot of 32, reference Figures 2-3) but having an opening extending through a perimeter edge of the solid planar plate at one location (via numeral area of “32” in Figure 2) but terminating short of the perimeter edge of the solid planar plate (see Figures 2-3), both said first and second elongated slots (note triangular slot of 3 & via slot of 32, reference Figures 2-3) oriented parallel to each other (note that portions of each slot as noted are arranged parallel to each other in Figures 2-3 & 5) and perpendicular to longitudinal edges (see Figures 2-3 & 5) of said strap (via Figure 5, note that two of “1” are attached together, [0021]), and 
	an attachment pin subassembly (via 11) comprising an attachment pin (see hook/latch of 11) attached to said attachment surface (note that all 11 “attaches” to both sides of 3 via 31, reference Figures 2-3) between the first strap attachment member aperture an the second strap attachment aperture (see Figure 2) of said strap attachment member body (via 3, reference Figures 2-3) of at least one of said strap attachment members (via 3, note Figure 5), (Figures 2-5, [0016]-[0021]).
	Regarding Claims 4-6, 8, and 10-11, Huang discloses the invention as claimed above.  Further Huang discloses:
	(claim 4), wherein said attachment pin subassembly (via 11) is assembled to said attachment surface (note side of 3 facing up in Figures 2-3) of said strap attachment member body (via 3) in a perpendicular relation to a longitudinal axis of said strap (via Figure 5, note that two of “1” are attached together, [0021]) via Figures 2-3;
	(claim 5), wherein said attachment pin subassembly (via 11) is assembled to said attachment surface (note opposite sides of 3, see Figures 2-3) of said strap attachment member body (via 3) in a parallel relation to a longitudinal axis (note in relation to a portion of the longitudinal axis, note parallel orientation in Figure 2) of said strap (via Figure 5, note that two of “1” are attached together, [0021]) via Figures 2-3;
	(claim 6), wherein said strap (via Figure 5, note that two of “1” are attached together, [0021]) further comprises at least one decorative adorning element (via 21), (Figures 2-5, [0016]-[0021]);
	(claim 8), further comprising an attachment hook portion (hook of 32) of said strap solid planar plate attachment member body defined by said second strap attachment member aperture, see Figure 2;
	(claim 10), wherein the apparel is selected from the group consisting of swimwear, lingerie, evening wear, dress wear, casual wear, sports attire, formal wear, and brassieres, [0006];	
	(claim 11), wherein the strap is fabricated of a material selected from the group consisting of: a decorative material, a clear material, a transparent material, a clear translucent plastic, and a tinted material, [0016]-[0017].

Claim(s) 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hsu (US PG Pub 2005/0160564).
	Regarding Claim 12, Hsu discloses of a solid body (via Figure 1) for apparel comprising fabric [0013], the solid body comprising:
	a member body (via 10) in the form of a solid planar plate having an aperture (via aperture of 11) provided within an interior area of said solid planar plate (see Figure 1) and extending into the interior area of said solid planar plate from a perimeter edge thereof, such that the aperture is partially bounded by an aperture perimeter edge but has an opening extending into the interior area of the solid planar plate from a first location along a peripheral edge of the solid planar body (see Figure 1), the opening extending completely through the solid planar plate in a direction toward, but terminating short of, an opposite second location along the peripheral edge of the solid planar plate (see Figure 1);
	an attachment hook portion (via 11) of the member body defined by the aperture (see Figure 1); and
	an attachment pin subassembly (via 20) attached to an attachment surface of the member body, the attachment pin subassembly comprising a pin (via 21) attached to the attachment surface of the member body, wherein the pin (via 21) has a distal end which punctures the fabric, (Figures 1-4, [0013]-[0015]).
	Regarding Claims 13-15, Hsu discloses the invention as claimed above.  Further Hsu discloses:
	(claim 13), further comprising another aperture (via 121) provided within the interior area of said solid planar plate, such that the another aperture is completely bounded by a first aperture perimeter edge (see Figure 1), (Figures 1-4, [0013]-[0015]);
	(claim 14), wherein the attachment pin subassembly (via 20) further comprises a pin latch (via 15) for releasably securing the distal end (via 24) of the pin (21), such that the pin (21) is raised above the body (via 10) when the distal end of the pin (21) is released from the pin latch (15, note that the distal end of the pin would be raised above and away from the body if the distal end was released, see Figure 2);
	(claim 15), wherein the apparel is selected from the group consisting of swimwear, lingerie, evening wear, dress wear, casual wear, sports attire, formal wear, and brassieres [0013].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (US PG Pub 2003/0209034) in view of Griffith (US PG Pub 2008/0022498).
	Regarding Claims 2-3, Huang discloses the invention as substantially claimed above.  Further Huang discloses wherein said attachment pin subassembly (via 11) has a pin latch (note diagram below) attached to (via 31 of 3) said attachment surface (note side of 3 facing up in Figures 2-3) of said strap attachment member body (via 3) (see Figures 3 & 5), that attachment pin having a distal end (see Figure 2) for puncturing the fabric of the apparel, said pin latch (note diagram below) provided for releasably securing an attachment pin (note diagram below) in a closed position (see Figure 2 vs. Figure 3).

    PNG
    media_image1.png
    532
    553
    media_image1.png
    Greyscale

	Huang however does not explicitly disclose wherein the attachment pin of said attachment pin subassembly is pivotally attached by an attachment pin hinge.
	Griffith teaches of an attachment pin subassembly (via 10, note Figure 11) with an attachment pin (via 122) is pivotal (see Figure 11) by an attachment pin hinge (126) and wherein said pin latch (via 120) is provided for releasably securing said attachment pin (via 122) in a closed position (via Figure 11), (Figure 11, [0044] & [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the attachment pin subassembly of Huang wherein the attachment pin of said attachment pin subassembly is pivotally attached by an attachment pin hinge so that the pin latch is releasably secured to said attachment pin in a closed position as taught by Griffith so that the pin latch is returnably resilient and may be moved or displaced by application of force onto the pin latch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732